

Exhibit 10.4
RESTRICTED STOCK GRANT AGREEMENT
     1.            Grant of Award. World Fuel Services Corporation, a Florida
corporation (the “Company”) has awarded to _________ (the “Participant”),
effective as of May 10, 2015 (the “Grant Date”), _________ shares (the
“Restricted Stock”) of the Company’s common stock, par value US$0.01 per share
(the “Shares”). The shares of Restricted Stock have been granted under the
Company’s 2006 Omnibus Plan, as amended and restated (the “Plan”), which is
incorporated herein for all purposes, and the grant of Restricted Stock shall be
subject to the terms, provisions and restrictions set forth in this Agreement
and the Plan. As a condition to entering into this Agreement, and as a condition
to the issuance of any Shares (or any other securities of the Company), the
Participant agrees to be bound by all of the terms and conditions set forth in
this Agreement and in the Plan.
     2.            Definitions. Capitalized terms and phrases used in this
Agreement shall have the meaning set forth below. Capitalized terms used herein
and not defined in this Agreement, shall have the meaning set forth in the Plan.
              (a)          “Cause” means:
(i) the failure by the Participant to perform, in a reasonable manner, his or
her duties as assigned by the Company or any Subsidiary;
(ii) any violation or breach by the Participant of his or her employment
agreement, consulting or other similar agreement with the Company or any
Subsidiary, if any;
(iii) any violation or breach by the Participant of any non-competition,
non-solicitation, non-disclosure and/or other similar agreement with the Company
or any Subsidiary;
(iv) any violation or breach by the Participant of the Company’s Code of
Corporate Conduct and Ethics or any other Company policy;
(v) any act by the Participant of dishonesty or bad faith with respect to the
Company or any Subsidiary;
(vi) use of alcohol, drugs or other similar substances in a manner that
adversely affects the Participant’s work performance; or
(vii) the commission by the Participant of any act, misdemeanor, or crime
reflecting unfavorably upon the Participant or the Company or any Subsidiary.
The good faith determination by the Company of whether the Participant’s
employment or service was terminated for “Cause” shall be final and binding for
all purposes hereunder. Notwithstanding the foregoing, the definition of “Cause”
shall, following a Change of Control, be modified so that the Participant shall
not be terminated for Cause pursuant to (x) clause (i), (ii), (iii) or (iv)
unless the applicable failure, violation or breach is material and (y) clause
(vii) for applicable acts that do not constitute misdemeanors or crimes and any
references to the Company shall be deemed to be to the successor company.


1

--------------------------------------------------------------------------------




              (b)          “Disability” means the inability of the Participant,
due to illness, accident or any other physical or mental incapacity, to perform
his or her employment duties for the Company and its Subsidiaries for an
aggregate of one hundred eighty (180) days within any period of twelve (12)
consecutive months.
              (c)          “Good Reason” means within the two (2) year period
following a Change of Control:
(i) any reduction in, or failure to pay, the Participant’s base salary, other
than a reduction or failure that is remedied by the successor company within 15
days after notice thereof given by the Participant; or
(iii) the successor company’s requiring the Participant to be based at any
office or location that is more than 50 miles from the Participant’s principal
place of employment at the time of the Change of Control, except for travel
reasonably required in the performance of the Participant’s responsibilities,
consistent with the Participant’s position.
Notwithstanding anything to the contrary contained herein, the Participant shall
not be entitled to terminate employment and be eligible to vest in the Acquirer
Restricted Stock described in Section 3(b)(iii) of this Agreement as the result
of the occurrence of any event of the foregoing events unless, within 90 days
following the occurrence of such event, the Participant provides written notice
to the successor company of the occurrence of such event, which notice sets
forth the exact nature of the event and the conduct required to cure such event.
The successor company will have 30 days from the receipt of such notice (such
period, the “Cure Period”) within which to cure the circumstances giving rise to
Good Reason. If, during the Cure Period, such event is remedied, then the
Participant shall not be permitted to terminate employment and be eligible to
vest in the Acquirer Restricted Stock described in Section 3(b)(iii) of this
Agreement as a result of such Good Reason. If, at the end of the Cure Period,
the circumstances giving rise to Good Reason have not been remedied, the
Participant shall be entitled to terminate employment as a result of such Good
Reason during the 45 day period that follows the end of the Cure Period. If the
Participant does not terminate employment during such 45 day period, the
Participant shall not be permitted to terminate employment and be eligible to
vest in the Acquirer Restricted Stock described in Section 3(b)(iii) of this
Agreement as a result of such event.
              (d)          “Termination Date” means the date on which the
Participant is no longer an employee of the Company or any Subsidiary.
     3.            Vesting and Forfeiture of Shares of Restricted Stock.
              (a)          Subject to the provisions of this Section 3, if the
Participant is continuously employed by the Company or any Subsidiary from the
Grant Date through and until any of the dates (the, “Vesting Date”) set forth in
the vesting schedule attached hereto as Exhibit A (the “Vesting Schedule”), then
the Restricted Stock shall become vested as set forth in the Vesting Schedule on
the applicable Vesting Date. Except as otherwise provided in this Section 3,
there shall be no proportionate or partial vesting of the Restricted Stock prior
to the applicable Vesting Date.
              (b)          The vesting of the Restricted Stock (or, if
applicable, Acquirer Restricted Stock) shall be accelerated if and to the extent
provided in this Section 3(b):


2

--------------------------------------------------------------------------------




                         (i)            The Restricted Stock shall immediately
vest upon the occurrence of a Change of Control of the Company while the
Participant is employed by the Company or any Subsidiary. Notwithstanding the
foregoing, if in the event of a Change of Control the successor company assumes
or substitutes the Restricted Stock as of the date of the Change of Control,
then the vesting of the Restricted Stock that are assumed or substituted shall
not be so accelerated as a result of such Change of Control. For this purpose,
the Restricted Stock shall be considered assumed or substituted only if (A) the
Restricted Stock that is assumed or substituted vests at the times that such
Restricted Stock would vest pursuant to this Agreement, and (B) following the
Change of Control, the Restricted Stock will be converted into shares of common
stock of the successor company or its parent or subsidiary substantially equal
in fair market value to the per share consideration received by holders of
Shares in the transaction constituting a Change of Control. The determinations
of (1) whether the Restricted Stock shall be assumed or substituted or shall
accelerate vesting in accordance with this Section 3(b)(i) and (2) in the event
of an assumption or substitution, such substantial equality of value of
consideration shall be made by the Compensation Committee of the Company (the
“Committee”) in its sole discretion and its determinations shall be conclusive
and binding. The award resulting from the assumption or substitution of the
Restricted Stock by the successor company shall be referred to hereafter as the
“Acquirer Restricted Stock”.
                         (ii)           In the event that the Participant’s
employment with the Company and its Subsidiaries is terminated due to the
Participant’s death or Disability prior to the applicable Vesting Date and (A)
prior to a Change of Control, the Participant shall immediately vest upon the
Termination Date in a pro-rated portion of the Restricted Stock determined in
accordance with Section 3(c) hereof, and the balance of the Restricted Stock
shall be immediately forfeited upon the Termination Date, or (B) following a
Change of Control, the Participant shall immediately vest upon the Termination
Date in all outstanding Acquirer Restricted Stock to the extent unvested as of
the Termination Date. The Acquirer Restricted Stock that vests on the
Termination Date following a Change of Control pursuant to Section 3(b)(ii)(B)
hereof shall become transferable.
                         (iii)          (A) Except as otherwise set forth in
this Section 3(b)(iii), in the event that the Participant’s employment with the
Company and its Subsidiaries is terminated (x) by the Company and its
Subsidiaries without Cause prior to the applicable Vesting Date and prior to a
Change of Control, the Participant shall immediately become eligible to vest
upon the Termination Date in a pro-rated portion of the Restricted Stock
determined in accordance with Section 3(c) hereof, and the balance of the
Restricted Stock shall immediately be forfeited upon the Termination Date, or
(y) or by the Company and its Subsidiaries without Cause or by the Participant
for Good Reason prior to the applicable Vesting Date and following a Change of
Control, the Participant shall immediately vest upon the Termination Date in all
outstanding Acquirer Restricted Stock to the extent unvested as of the
Termination Date. Notwithstanding the foregoing, the Restricted Stock that would
otherwise vest pursuant to this Section 3(b)(iii)(A) shall be forfeited in the
event that the Participant (I) fails to execute a separation agreement
substantially in the form attached hereto as Exhibit “B” (the “Separation
Agreement”), within 50 days following the Termination Date, (II) rescinds such
Separation Agreement pursuant to the terms thereof or (III) engages in conduct
that constitutes a breach of the Separation Agreement. The Acquirer Restricted
Stock that vests on the Termination Date following a Change of Control pursuant
to Section 3(b)(iii)(A)(y) hereof shall become transferable.


3

--------------------------------------------------------------------------------




                                    (B)          All Restricted Stock (or, if
applicable, Acquirer Restricted Stock) that shall become eligible to vest in
accordance with Section 3(b)(iii)(A) hereof shall be subject to applicable tax
withholding and reporting requirements in connection with the termination of the
Participant’s employment. All Shares resulting from vesting of Restricted Stock
prior to a Change of Control pursuant to Section 3(b)(iii)(A)(x), other than any
Shares that the Company determines to withhold pursuant to Section 7 hereof in
order to satisfy applicable tax withholding requirements or that the Company
permits a Participant to tender to the Company pursuant to Section 7 in order to
satisfy such applicable tax withholding requirements (all such Shares that are
not so withheld or tendered, the “Remaining Shares”), shall remain subject to
the restrictions set forth in the Separation Agreement during the period (the
“Restricted Period”) ending on the later of (1) the next applicable Vesting Date
following the Termination Date and (2) second anniversary of the Termination
Date (the last day of such Restricted Period, the “Restriction Lapse Date”).
Accordingly, prior to the Restriction Lapse Date, neither the Participant nor
any of the Participant’s creditors or beneficiaries will have the right to
subject the Remaining Shares to any anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, hedge, exchange, attachment or garnishment or
any similar transaction. In the event that the Participant breaches any term of
the Separation Agreement, which is incorporated herein by reference, during the
Restricted Period, all outstanding Remaining Shares shall be forfeited and
canceled.
                                    (C)         In the event that the
Participant dies during the Restricted Period, all the transfer restrictions set
forth in Section 3(b)(iii) of this Agreement shall lapse as of the date of the
Participant’s death. In the event of a Change of Control, the transfer
restrictions set forth in Section 3(b)(iii) of this Agreement shall, to the
extent determined by the Company in its sole discretion, lapse as of the
effective date of the Change of Control.
                                    (D)         Nothing in this Section 3 or
this Agreement shall be deemed to limit or modify the non-competition,
confidentiality or non-solicitation restrictions that the Participant is already
subject to, which restrictions shall continue to be separately enforceable in
accordance with their terms.
              (c)          For purposes of clauses (b)(ii) and (b)(iii), the
pro-rated portion shall be calculated by multiplying the number of shares of
Restricted Stock set forth in Section 1 hereof by a fraction, the numerator of
which shall be the number of days which have elapsed between the Grant Date and
the Termination Date, and the denominator of which shall be the total number of
days between the Grant Date and the final Vesting Date set forth in the Vesting
Schedule; provided, however, that if the Termination Date occurs after any
Vesting Date set forth in the Vesting Schedule, then the pro-rated portion shall
be reduced by the number of shares of Restricted Stock that vested prior to the
Termination Date in accordance with the Vesting Schedule.
              (d)          In the event that the Participant’s employment with
the Company or any Subsidiary is terminated prior to the applicable Vesting Date
for any reason other than the Participant’s death or Disability, by the Company
without Cause or, solely following a Change of Control, by the Participant for
Good Reason, then the Participant shall immediately forfeit all of the unvested
Restricted Stock (or, if applicable, Acquirer Restricted Stock). Termination of
employment with the Company (or, if applicable, Acquirer Restricted Stock) to
accept immediate re-employment with a Subsidiary, or vice-versa, or termination
of employment with a Subsidiary


4

--------------------------------------------------------------------------------




to accept immediate re-employment with a different Subsidiary, shall not be
deemed termination of employment for purposes of this Section 3.
     4.            Issuance of Shares of Restricted Stock; Adjustment. (a)
Issuance. The shares of Restricted Stock granted under this Agreement shall be
evidenced in such manner as the Company may deem appropriate, including issuance
of one or more stock certificates or book-entry registration. Any stock
certificate or book entry credit issued or entered in respect of the Restricted
Stock shall be registered in the name of the Participant and shall bear an
appropriate legend referring to the terms, conditions and restrictions
applicable to the Restricted Stock, substantially in the following form:
“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
World Fuel Services Corporation 2006 Omnibus Plan, as amended and restated, and
a Restricted Stock Grant Agreement, as well as the terms and conditions of
applicable law. Copies of such Plan and Agreement are on file at the offices of
World Fuel Services Corporation.”
The stock certificates or book entry credits evidencing the shares of Restricted
Stock and Remaining Shares (which shall also contain the legend set forth above)
shall be held in the custody of the Company until the restrictions thereon shall
have lapsed and, if requested by the Company, as a condition of receiving the
Restricted Stock, the Participant shall deliver to the Company a stock power,
endorsed in blank, relating to such Restricted Stock. The Company shall remove
the legend set forth above from the stock certificates or book entry credits
evidencing the Restricted Stock or Remaining Shares upon the later of (i)
vesting of the Restricted Stock pursuant to this Agreement and (ii) in the case
of the Remaining Shares, the last day of the Restricted Period. If and when the
shares of Restricted Stock or Remaining Shares (as applicable) are forfeited
under the terms of this Agreement, the Company shall cancel the stock
certificates or book entry credits related to such shares of Restricted Stock or
Remaining Shares (as applicable). Notwithstanding the foregoing, the Company
shall be entitled to hold the Restricted Stock until the Company shall have
received from the Participant a duly executed Form W-9 or W-8, as applicable.
              (b)          Adjustments. The number of shares of Restricted Stock
(or, if applicable, Acquirer Restricted Stock) and Remaining Shares are subject
to adjustment by the Committee in the event of any increase or decrease in the
number of issued Shares resulting from a subdivision or consolidation of the
Shares or the payment of a stock dividend on Shares, or any other increase or
decrease in the number of Shares effected without receipt or payment of
consideration by the Company.
     5.            Rights with Respect to Shares of Restricted Stock.
              (a)          Privileges of Ownership. Except following the
Participant’s death, neither the Participant nor any of the Participant’s
creditors or beneficiaries will have the right to subject the Restricted Stock
(or, if applicable, Acquirer Restricted Stock) or Remaining Shares to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
hedge, exchange, attachment or garnishment or any similar transaction. The
Participant shall be entitled to vote the shares of Restricted Stock (or, if
applicable, Acquirer Restricted Stock) and Remaining Shares prior to vesting.


5

--------------------------------------------------------------------------------




              (b)          Dividends.
                        (i)            Cash Dividends. As of each date on which
the Company pays a cash dividend with respect to its Shares, the Company shall
credit to a bookkeeping account (the “Cash Account”) for the Participant an
amount equal to the cash dividends payable with respect to the shares of
Restricted Stock (or, if applicable, Acquirer Restricted Stock), excluding any
Restricted Stock (or, if applicable, Acquirer Restricted Stock) which has been
forfeited, as if those shares of Restricted Stock (or, if applicable, Acquirer
Restricted Stock) had been vested and transferable as of the dividend payment
date. Upon the vesting of any shares of Restricted Stock (or, if applicable,
Acquirer Restricted Stock) hereunder, the Participant shall vest in and have the
right to receive that portion of the Cash Account which relates to any such
Restricted Stock (or, if applicable, Acquirer Restricted Stock). For the
avoidance of doubt, the full portion of the Cash Account that relates to all
Restricted Stock that becomes eligible to vest pursuant to Section
3(b)(iii)(A)(x) shall vest upon delivery of the Separation Agreement to the
Company, without regard to the fact that a portion of such Cash Account relates
to Shares that shall be Remaining Shares pursuant to Section 3(b)(iii)(B). Any
cash dividends that are paid with respect to Remaining Shares following the
Termination Date shall be held in the Cash Account and vest and be paid if and
when the relevant Remaining Shares vest and become transferable. The value of
the vested portion of the Participant’s Cash Account shall be distributable to
the Participant no later than 30 days following the date on which such portion
of the Cash Account vests. Upon forfeiture of any Restricted Stock (or, if
applicable, Acquirer Restricted Stock) or Remaining Shares, the portion of the
Participant’s Cash Account that relates to such Restricted Stock (or, if
applicable, Acquirer Restricted Stock) or Remaining Shares shall also be
immediately forfeited, and the Participant shall be entitled to no further
payments or benefits with respect thereto.
                        (ii)           Stock Dividends. Any additional Shares or
other securities (“Additional Shares”) issued with respect to the unvested
shares of Restricted Stock or Remaining Shares, as a result of a
recapitalization, stock split, stock dividend or similar transaction, shall be
held by the Company, added to any shares of Restricted Stock or Remaining Shares
(as applicable) then held in the custody of the Company, and shall be earned,
vest and become transferable at the same time as the shares of Restricted Stock
or Remaining Shares (as applicable) giving rise to such Additional Shares.
     6.            Registration Statement. The Participant acknowledges and
agrees that the Company has filed a Registration Statement on Form S-8 (the
“Registration Statement”) under the Securities Act of 1933, as amended (the
“1933 Act”), to register the shares of Restricted Stock under the 1933 Act. The
Participant acknowledges receipt of the Prospectus prepared by the Company in
connection with the Registration Statement.
     7.            Taxes; Potential Forfeiture.
               (a)          Payment of Taxes. On or prior to the date on which
any shares of Restricted Stock (or, if applicable, Acquirer Restricted Stock)
vest or the Participant’s vested Cash Account is paid, the Participant shall
remit to the Company an amount sufficient to satisfy any applicable federal,
state, local and foreign withholding or other taxes. No legends applicable
pursuant to Section 4 hereof to any shares of Restricted Stock shall be removed
upon vesting of such Restricted Stock, or any cash attributable to the
Participant’s Cash Account shall be delivered or paid to the Participant, until
the foregoing obligation has been satisfied.


6

--------------------------------------------------------------------------------




               (b)          Alternative Payment Methods and Company Rights. The
Company may, at its option, permit the Participant to satisfy his or her
obligations under this Section 7, by tendering to the Company a portion of the
vested shares of Restricted Stock (or, if applicable, Acquirer Restricted
Stock). In the event that the Participant fails to satisfy his or her
obligations under this Section 7, the Participant agrees that the Company shall
have the right to satisfy such obligations on the Participant’s behalf by taking
any one or more of the following actions (such actions to be in addition to any
other remedies available to the Company): (1) withholding payment of any fees or
any other amounts payable to the Participant (2) selling all or a portion of the
vested shares of Restricted Stock (or, if applicable, Acquirer Restricted Stock)
in the open market, or (3) withholding and canceling all or a portion of the
vested shares of Restricted Stock (or, if applicable, Acquirer Restricted
Stock). Any acquisition of vested shares of Restricted Stock (or, if applicable,
Acquirer Restricted Stock) by the Company as contemplated hereby is expressly
approved by the Committee as part of the approval of this Agreement. The
Participant agrees that the Company shall have the right to satisfy Federal,
state, local and foreign withholding and other applicable taxes in respect of
cash dividends payable on shares of Restricted Stock (or, if applicable,
Acquirer Restricted Stock) by withholding a portion of such cash dividends
sufficient to satisfy such obligations. The tax consequences to the Participant
(including without limitation federal, state, local and foreign income tax
consequences) with respect to the Restricted Stock (or, if applicable, Acquirer
Restricted Stock) (including without limitation the grant, vesting and/or
forfeiture thereof), Remaining Shares (including, without limitation, the
forfeiture thereof) and cash dividends with respect to the Restricted Stock and
Remaining Shares are the sole responsibility of the Participant.
               (c)          Forfeiture for Failure to Pay Taxes. If and to the
extent that (i) the Participant fails to satisfy his or her obligations under
this Section 7 and (ii) the Company does not exercise its right to satisfy those
obligations under the preceding paragraph with respect to any Restricted Stock
(or, if applicable, Acquirer Restricted Stock) or any portion of the vested Cash
Account within 30 days after the date on which the shares of Restricted Stock
(or, if applicable, Acquirer Restricted Stock) otherwise would vest pursuant to
Section 3 hereof or within 30 days after the date on which the vested Cash
Account otherwise would be paid pursuant to Section 5(b) hereof, as applicable,
the Participant immediately forfeits any rights with respect to the portion of
the Restricted Stock (or, if applicable, Acquirer Restricted Stock) or vested
Cash Account to which such failure relates.
     8.            No Effect on Employment. Except as otherwise provided in the
Participant’s employment agreement, if any, the Participant’s employment with
the Company and any Subsidiary is on an at-will basis only. Accordingly, subject
to the terms of such employment agreement, nothing in this Agreement or the Plan
shall confer upon the Participant any right to continue to be employed by the
Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company or any Subsidiary, which are hereby expressly reserved, to
terminate the employment of the Participant at any time for any lawful reason
whatsoever or for no reason, with or without Cause and with or without notice.
Such reservation of rights can be modified only in an express written contract
executed by a duly authorized officer of the Company.
     9.            Other Benefits. Except as provided below, nothing contained
in this Agreement shall affect the Participant’s right to participate in and
receive benefits under and in accordance with the then current provisions of any
pension, insurance or other employee welfare plan or program of the Company or
any Subsidiary.


7

--------------------------------------------------------------------------------




     10.          Binding Agreement. This Agreement shall be binding upon and
inure to the benefit of the heirs, legatees, legal representatives, successors
and assigns of the parties hereto.
     11.          Plan Governs. This Agreement is subject to all of the terms
and provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan shall govern.
     12.          Governing Law/Jurisdiction. The validity and effect of this
Agreement shall be governed by and construed and enforced in accordance with the
laws of the State of Florida, without regard to any conflict-of-law rule or
principle that would give effect to the laws of another jurisdiction. Any
dispute, controversy, or question of interpretation arising under, out of, in
connection with, or in relation to this Agreement or any amendments hereof, or
any breach or default hereunder, shall be submitted to, and determined and
settled by, litigation in the state or federal courts in Miami-Dade County,
Florida. Each of the parties hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in Miami-Dade County,
Florida. Each party hereby irrevocably waives, to the fullest extent it may
effectively do so, the defense of an inconvenient forum to the maintenance of
any litigation in Miami-Dade County, Florida.
     13.          Authority. The Committee (and, upon delegation by the
Committee, the Company) shall have all discretion, power, and authority to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith. All actions taken and all interpretations and determinations made by
the Committee (or, if applicable, the Company) in good faith shall be final and
binding upon the Participant, the Company and all other interested persons, and
shall be given the maximum deference permitted by law. No member of the
Committee (or, if applicable, officer of the Company) shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or this Agreement.
     14.          Captions. The captions provided herein are for convenience
only and are not to serve as a basis for the interpretation or construction of
this Agreement.
     15.          Agreement Severable. In the event that any provision in this
Agreement shall be held invalid or unenforceable, such provision shall be
severable from, and such invalidity or unenforceability shall not be construed
to have any effect on, the remaining provisions of this Agreement.
     16.          Miscellaneous. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Participant expressly
warrants that he or she is not executing this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
This Agreement and the Plan can be amended or terminated by the Company to the
extent permitted under the Plan. Amendments hereto shall be effective only if
set forth in a written statement or contract executed by a duly authorized
member of the Committee (or, if applicable, officer of the Company). The
Participant shall at any time and from time to time after the date of this
Agreement, do, execute, acknowledge, and deliver, or will cause to be done,
executed, acknowledged and delivered, all such further acts, deeds, assignments,
transfers, conveyances, powers of attorney, receipts, acknowledgments,
acceptances and assurances as may reasonably be required to give effect to the
terms hereof, or otherwise to satisfy and perform Participant’s obligations
hereunder.


8

--------------------------------------------------------------------------------




     17.          Compliance with Section 409A.
               (a)          It is intended that the Restricted Stock awarded
pursuant to this Agreement, any cash dividends paid with respect thereto and any
rights to the Cash Account each be exempt from Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”), because it is believed that
the Agreement does not provide for a deferral of compensation and accordingly
that the Agreement does not constitute a nonqualified deferred compensation plan
within the meaning of Section 409A. The provisions of this Agreement shall be
interpreted in a manner consistent with this intention, and the provisions of
this Agreement may not be amended, adjusted, assumed or substituted for,
converted or otherwise modified without the Participant’s prior written consent
if and to the extent that the Company believes that such amendment, adjustment,
assumption or substitution, conversion or modification would cause the award to
violate the requirements of Section 409A. If and to the extent that the Company
believes that the Restricted Stock (or, if applicable, Acquirer Restricted
Stock), any cash dividends with respect thereto or any rights to the Cash
Account may constitute a “nonqualified deferred compensation plan” under Section
409A, the terms and conditions set forth in this Agreement (and/or the
provisions of the Plan applicable thereto) shall be interpreted in a manner
consistent with the applicable requirements of Section 409A, and the Company, in
its sole discretion and without the consent of the Participant, may amend this
Agreement (and the provisions of the Plan applicable thereto) if and to the
extent that the Company determines necessary or appropriate to comply with
applicable requirements of Section 409A.
               (b)          If and to the extent required to comply with Section
409A:
                        (i)            The distribution of any of funds from the
Cash Account may not be made earlier than (u) the Participant’s “separation from
service”, (v) the date the Participant becomes “disabled”, (w) the Participant’s
death, (x) a “specified time (or pursuant to a fixed schedule)” specified in
this Agreement at the date of the deferral of such compensation, or (y) a
“change in the ownership or effective control” of the corporation, or in the
“ownership of a substantial portion of the assets” of the corporation;
                        (ii)           The time or schedule for any payment of
the deferred compensation may not be accelerated, except to the extent provided
in applicable Treasury Regulations or other applicable guidance issued by the
Internal Revenue Service; and
                        (iii)          If the Participant is a “specified
employee”, a distribution on account of a “separation from service” may not be
made before the date which is six months after the date of the Participant’s
“separation from service” (or, if earlier, the date of the Participant’s death).
For purposes of the foregoing, the terms in quotations shall have the same
meanings as those terms have for purposes of Section 409A, and the limitations
set forth herein shall be applied in such manner (and only to the extent) as
shall be necessary to comply with any requirements of Section 409A that are
applicable to this Agreement.
                (c)          Notwithstanding the foregoing, the Company does not
make any representation to the Participant that the Restricted Stock awarded
pursuant to this Agreement, any cash dividends paid with respect thereto or any
rights to the Cash Account are exempt from, or satisfy, the requirements of
Section 409A, and the Company shall have no liability or other obligation to
indemnify or hold harmless the Participant or any beneficiary for any tax,
additional


9

--------------------------------------------------------------------------------




tax, interest or penalties that the Participant or any beneficiary may incur in
the event that any provision of this Agreement, or any amendment or modification
thereof, or any other action taken with respect thereto, that either is
consented to by the Participant or that the Company reasonably believes should
not result in a violation of Section 409A, is deemed to violate any of the
requirements of Section 409A.
     18.          Unfunded Agreement. The rights of the Participant under this
Agreement with respect to the Company’s obligation to distribute the value of
the Participant’s vested Cash Account, if any, shall be unfunded and shall not
be greater than the rights of an unsecured general creditor of the Company.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.


WORLD FUEL SERVICES CORPORATION


By: ______________________________
Michael J. Kasbar
President & Chief Executive Officer














10

--------------------------------------------------------------------------------






EXHIBIT “A” VESTING SCHEDULE




11